PER CURIAM.
We reverse the order of the trial court granting defendant’s motion to dismiss for lack of prosecution pursuant to Fla.R.Civ.P. 1.420(e), since it affirmatively appears from this record that notice of taking of the defendant’s deposition was filed five days prior to the filing of the motion to dismiss. The computation of the time period is based on the one-year period prior to the filing of the motion to dismiss. American Salvage and Jobbing Company, Inc. v. Salomon, 367 So.2d 716 (Fla. 3d DCA 1979); Flack v. Kuhn, 277 So.2d 593 (Fla. 4th DCA 1973); see also Barnes v. Boss, 386 So.2d 812 (Fla. 3d DCA 1980).
Reversed.